Citation Nr: 1730224	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  10-14 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left hip disability to include sciatic nerve impairment including as due to a service-connected disability.

2.  Entitlement to service connection for a left leg disability to include sciatic nerve impairment including as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 through May 1971.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA). The Veteran testified before the undersigned at a Board hearing via video conference from the RO in November 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in February 2013.  The examiner indicated that the Veteran's hip disability was due to sciatic nerve impairment, but opined that there was no evidence of a hip injury during service or documentation of a continuum of care since then.  With regard to the left leg, the examiner opined that there was no severe leg injury during service or clear continuum of care since then.  The RO also basically indicated that there was no leg disability, but the Board notes that limitation of motion on flexion was demonstrated.  

At his Board hearing, the Veteran indicated that his service-connected DM with peripheral neuropathy had caused osteoporosis which played a causal role in his development of his low back/left hip/sciatic impairment and left leg disability.  The Veteran also contended that his service-connected left ankle played a causative role.  The Board finds that a VA medical opinion is needed to address these contentions.

The Veteran referred to medical treatment records and opinions, but not with specificity.  He requested an extension to submit records, but none were forthcoming.  Since this case is being remanded, he should be provided an opportunity to submit any supporting records.  

Finally, the Veteran mentioned receiving benefits from the Social Security Administration (SSA).  Thus, those records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send an updated VCAA letter.  Inform the Veteran that he may submit supporting lay and medical evidence including medical opinions.

2.  Obtain from SSA a copy of their decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.

3.  Obtain a VA medical addendum.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left hip and/or left leg disability including sciatic nerve impairment had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left hip and/or left leg disability to include sciatic nerve impairment is proximately due to, or the result of, the service-connected DM to include its complications, peripheral neuropathy, and/or left ankle disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left hip and/or left leg disability to include sciatic nerve impairment is permanently aggravated by the Veteran's service-connected DM to include its complications, peripheral neuropathy, and/or left ankle disability.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


